DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-10, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 11455015).
Regarding claim 1, Stewart teaches a computing device (100) comprising: a processor (112); memory (114) accessible to the processor; a display (241) operatively coupled to the processor; and an external shell assembly (220 and 240) that comprises an array of electronic components, wherein the array of electronic components comprises transducers (the housings 220 and 240 comprise various electronic components such as the processor and transducers such as sensors 119 as shown in fig 1).
Regarding claim 2, Stewart teaches the computing device of claim 1, wherein each of at least some of the transducers comprises a membrane (the transducers include a strain gauge which is a thin membrane and speakers which generally include a metal membrane, see column 10 lines 7 and 64).
Regarding claim 3, Stewart teaches the computing device of claim 2, wherein the membrane is a strain gauge membrane (column 10 line 64).
Regarding claim 4, Stewart teaches the computing device of claim 2, wherein the membrane is a speaker membrane (column 10 line 7).
Regarding claim 5, Stewart teaches the computing device of claim 1, wherein each of at least some of the transducers comprises a light emitting diode (photodiode described in column 16 line 9).
Regarding claim 7, Stewart teaches the computing device of claim 1, wherein the array of electronic components comprises one or more batteries (see column 3 line 14).
Regarding claim 9, Stewart teaches the computing device of claim 7, wherein at least one of the one or more batteries is rechargeable (see column 3 line 14).
Regarding claim 10, Stewart teaches the computing device of claim 1, wherein the array of electronic components comprises different types of electronic components (the memory (114), processor (112), display (241), and sensors (119) are all different types of electronic components, see fig 1).
Regarding claim 13, Stewart teaches the computing device of claim 10, wherein the different types of electronic components comprise electricity to light transducers and mechanical motion to electricity transducers (a photodiode is an electricity to light transducer and a piezo-electric transducer is a mechanical motion to electricity transducer as described in column 16 line 9).
Regarding claim 14, Stewart teaches the computing device of claim 1, comprising a display housing for the display (240), a keyboard housing for a keyboard (220), and a hinge assembly (230) that operatively couples the display housing and the keyboard housing (fig 1 and column 2 line 1).
Regarding claim 15, Stewart teaches the computing device of claim 14, wherein the external shell assembly comprises a display housing shell (243 in fig 1).
Regarding claim 16, Stewart teaches the computing device of claim 1, comprising a battery (1697) and power circuitry operatively coupled to the battery, the processor and the array of electronic components (implicit), wherein the power circuitry selectively supplies power to the array of electronic components without supplying power to the processor (“which may provide one or more battery, power, etc., associated features (e.g., optionally to instruct one or more other components of the system 1600)” column 29 line 3 and fig 16).
Regarding claim 17, Stewart teaches the computing device of claim 1, comprising a battery (1697) and power circuitry operatively coupled to the battery, the processor and the array of electronic components (implicit), wherein the power circuitry selectively supplies power to the array of electronic components while supplying power to the processor (“which may provide one or more battery, power, etc., associated features (e.g., optionally to instruct one or more other components of the system 1600” column 29 line 3 and fig 16).
Regarding claim 18, Stewart teaches the computing device of claim 1, wherein the array of electronic components is operable independent of operation of the processor (“which may provide one or more battery, power, etc., associated features (e.g., optionally to instruct one or more other components of the system 1600” column 29 line 3 and fig 16).
Regarding claim 19, Stewart teaches the computing device of claim 1, wherein the array of electronic components is operatively coupled to the processor (“which may provide one or more battery, power, etc., associated features (e.g., optionally to instruct one or more other components of the system 1600” column 29 line 3 and fig 16).
Regarding claim 20, Stewart teaches the computing device of claim 1, comprising power circuitry that selectively supplies power to the array of electronic components responsive to a power mode of the processor (“which may provide one or more battery, power, etc., associated features (e.g., optionally to instruct one or more other components of the system 1600” column 29 line 3 and fig 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Osterhout et al. (US 11275482).
Regarding claim 6, Stewart teaches the computing device of claim 1, except for at least some of the transducers comprising an ultraviolet radiation emitting diode.
Osterhout teaches at least some of the transducers comprising an ultraviolet radiation emitting diode (5100 in fig 51, also see column 130 line 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stewart by including an ultraviolet radiation emitting diode as taught by Osterhout since doing so would allow the device to capture a user’s fingerprints.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Rhee et al. (US 11341765).
Regarding claim 8, Stewart teaches the computing device of claim 7 except for at least one of the one or more batteries being non-rechargeable.
Rhee teaches at least one of the one or more batteries being non-rechargeable (see column 7 line 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stewart by including a non-rechargeable battery as taught by Rhee since doing so would give the user a variety of options for powering the device.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Xu et al. (US 11353933).
Regarding claim 11, Stewart teaches the computing device of claim 10, wherein the different types of electronic components comprise electricity to light transducers (a photodiode is an electricity to light transducer as described in column 16 line 9) but does not teach electricity to mechanical motion transducers.
Xu teaches electricity to mechanical motion transducers (haptic feedback devices 1606 in fig 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stewart by including electricity to mechanical motion transducers as taught by Xu since doing so would allow the device to provide haptic outputs such as vibrations.
Regarding claim 12, Stewart in view of Xu teaches the computing device of claim 11, wherein the electricity to mechanical motion transducers are operable as mechanical motion to electricity transducers (“Such haptic outputs may be provided in response to detection of touch and/or force inputs, and may be imparted to a user through an exterior surface of the device 1600” column 23 line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H./							/Anthony Q Edwards/Examiner, Art Unit 2841                                            Primary Examiner, Art Unit 2841                                                                                                                     November 1, 2022